UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0 - 20957 SUN BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 52-1382541 (State or other jurisdiction of incorporation or organization (I.R.S. EmployerIdentification No.) 226 Landis Avenue, Vineland, New Jersey 08360 (Address of principal executive offices) (Zip Code) (856) 691-7700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer[]Accelerated filer[x]Non-accelerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act). Yes[]No[x] Common Stock, $1.00 Par Value –23,409,815 Shares Outstanding at May 6, 2010 SUN BANCORP, INC. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Financial Conditionat March 31, 2010 and December 31, 2009 3 UnauditedCondensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 4 UnauditedCondensed Consolidated Statements of Shareholders’ Equity for the Three Months Ended March 31, 2010 and 2009 5 UnauditedCondensed Consolidated Statements of Cash Flows for the Three MonthsEnded March 31, 2010 and 2009 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Controls and Procedures 49 PART II - OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults upon Senior Securities 51 Item 4. [Reserved] 51 Item 5. Other Information 51 Item 6. Exhibits 51 Signatures 52 Certifications Exhibit 31(a) Section 302 Certification of CEO 53 Exhibit 31(b) Section 302 Certification of CFO 54 Exhibit 32 Section 906 Certifications 55 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands, except par value amounts) March 31, 2010 December 31, ASSETS Cash and due from banks $ $ Interest-earning bank balances Cash and cash equivalents Investment securities available for sale (amortized cost of $409,955 and $435,267 at March 31, 2010 and December 31, 2009, respectively) Investment securities held to maturity (estimated fair value of $5,698 and $7,121 at March 31, 2010 and December 31, 2009, respectively) Loans receivable (net of allowance for loan losses of $63,292 and $59,953 at March 31, 2010 and December 31, 2009, respectively) Restricted equity investments Bank properties and equipment, net Real estate owned Accrued interest receivable Goodwill Intangible assets, net Deferred taxes, net Bank owned life insurance (BOLI) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ $ Federal funds purchased Securities sold under agreements to repurchase – customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Securities sold under agreements to repurchase – FHLBNY Obligations under capital lease Junior subordinated debentures Other liabilities Total liabilities Commitments and contingencies (see Note 10) Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized; none issued - - Common stock, $1 par value, 50,000,000 shares authorized; 25,503,427 shares issued and 23,396,704 shares outstanding at March 31, 2010; 25,435,994 shares issued and 23,329,271 shares outstanding at December 31, 2009 Additional paid-in capital Retained earnings ) ) Accumulated other comprehensive loss ) ) Deferred compensation plan trust ) ) Treasury stock at cost,2,106,723 shares atMarch 31, 2010 and December 31, 2009 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) For the Three Months Ended March 31, INTEREST INCOME Interest and fees on loans $ $ Interest on taxable investment securities Interest on non-taxable investment securities Dividends on restricted equity investments Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed Interest on junior subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net Interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Other service charges 79 82 Gain on sale of loans Gain on derivative instruments - Investment products income BOLI income Net impairment losses on available for sale securities: Total impairment losses - ) Portion of loss recognized in other comprehensive income (before taxes) - 73 Net impairment losses recognized in earnings - ) Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing expense Amortization of intangible assets Insurance expense Professional fees Advertising expense Real estate owned expense, net Other Total non-interest expense LOSS BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT ) ) NET (LOSS) INCOME ) Preferred stock dividend and discount accretion - NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Weighted average shares – basic Weighted average shares – diluted See Notes to Unaudited Condensed Consolidated Financial Statements. 4 SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Dollars in thousands) Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss Deferred Compensation Plan Trust Treasury Stock Total BALANCE, JANUARY 1, 2009 $
